Citation Nr: 1452789	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-23 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Columbia Memorial Hospital (CMH), Astoria, Oregon on January 6, 7, and 8, 2012.



ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to March 1971 and reportedly from December 1975 to December 1977 (listed as unverified in the VBMS profile).  The appellant in this case is CMH - the institution that provided the services at issue to the Veteran.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2012 decisions of the Portland VA Medical Center (the Agency of Original Jurisdiction (AOJ)) of the Department of Veterans Affairs (VA) that denied payment or reimbursement for the services the Veteran received from January 6th to 8th, 2012; a separate decisional letter was issued for each separate date on appeal (i.e. January 6, 7, and 8 of 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On January 5, 2012, the Veteran presented to the CMH emergency department by ambulance with complaints of right lower extremity cellulitis for several months with groin pain starting four days prior to arrival.  The medical records from the provider indicate that cellulitis with no deep vein thrombosis was diagnosed; it appears the Veteran was discharged without an overnight stay.  A narcotic pain medication and other medication to treat infection were prescribed.  The hospital provided standardized instructions to the Veteran including that "This area of infection tends to get constantly bigger unless treatment is started.  If cellulitis is severe or does not respond to initial antibiotic treatment, then hospital care with IV antibiotic injections may be needed."  The Board notes that an April 2012 internal VAMC memorandum in the claims-file indicates that reimbursement for the January 5, 2012 medical treatment at CMH "was approved and paid" by VA.

It appears that the Veteran returned to CMH on each of the three days following the January 5, 2012 initial visit for the purpose of receiving follow-up outpatient IV antibiotic treatment; reimbursement for this treatment provided on January 6, 7, and 8 is the subject of the appeal before the Board.

The Veteran had not established service-connection for any disability; it is not alleged that the treatment he received from CMH at issue was for a service connected disability; and he was not participating in a VA vocational rehabilitation program.  Consequently, the provisions for reimbursement under 38 U.S.C.A. § 1728 (West 2002) do not apply, and any reimbursement must be under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a). The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b). The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c). A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d). At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e). The veteran is financially liable to the provider of emergency treatment for that treatment;

(f). The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g). If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h). The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

The Board observes that the VAMC's approval of reimbursement for the CMH medical services provided on January 5, 2012 suggests that some of the basic criteria for eligibility to reimbursement appear to have already been conceded by the VAMC (to the extent that such determinations on the criteria would be common to both the treatment on appeal (for January 6, 7, and 8 of 2012) and for the treatment (on January 5, 2012) already approved for reimbursement by VA).

The appellant's September 2012 notice of disagreement explains: "It is my understanding that these claims are being refused [on the basis of] other VA facility availability.  I am appealing this decision based on the fact that these services were performed on Saturday/Sunday and Camp Rilea's outpatient services were closed."  The September 2012 statement of the case (SOC) does not clearly respond to this contention other than to state: "VA facilities were available at the time services were rendered."  The appellant reiterated the contention that "VA Facility Camp Rilea is closed for medical services on Saturdays/Sundays ...."  This appears to be a significant point of contention, at least to the extent that the claim concerns services provided by CMH on January 7 and 8 of 2012 (Saturday and Sunday).

The Board takes judicial notice that publicly available information, including from VA internet resources, indicates that VA's North Coast Community Based Outpatient Clinic at Camp Rilea Military Reservation is 7 miles south of the Veteran's location in Astoria, Oregon and appears to be the nearest VA medical facility.  The Board is unable to clearly determine whether this facility was available to provide the indicated IV antibiotic treatment to timely treat the Veteran's infection during the weekend.  The appellant asserts that the VA facility was closed, and the VAMC has not made a clear indication to the contrary.  The VAMC's finding that some VA facility was available is not accompanied by any detail identifying a nearby VA facility confirmed to have been open and that Veteran might have used; without such information, the Board is unable to assess the feasible availability of any VA facility to provide the medical services the Veteran received from CMH to timely control his infection, at least with regard to the portion of the claim involving the weekend dates of January 7 and 8 of 2012.

In short, it seems that the contention in this appeal is that the treatment received on January 6, 7, and 8 of 2012 was medically necessary treatment to promptly control an infection in connection with the medical emergency for which treatment was initiated on January 5 (the treatment provided by CMH on January 5 appears to have already been reimbursed by the VAMC), and that the VAMC is incorrect in vaguely asserting that a VA medical facility was feasibly available to provide the needed treatment (at least to the extent that such treatment was provided on the weekend days of January 7 and 8 of 2012).  The Board cannot make an informed determination with regard to the feasible availability of a VA facility on the days in question without more specific information regarding whether the nearby VA clinic at Camp Rilea Military Reservation was open and available to provide the needed outpatient IV antibiotic treatment on the days in question and, if not, what was the most proximate feasibly available VA medical facility that the VAMC can certify was open and able to provide the service on each of the days in question.

Finally, the Board finds development to obtain a medical opinion addressing key questions in this case is indicated.  The Veteran's treatment at CMH on January 5, 2012 for cellulitis appears to have been recognized by VA as qualifying emergency treatment (as the VAMC has granted reimbursement for the treatment on that day).  A medical opinion is needed as to whether the follow-up IV antibiotic treatment by CMH on January 6, January 7, and January 8 of 2012 also may be considered treatment for a medical emergency.

Accordingly, the case is REMANDED for the following:

1.  The VAMC must associate with the record any documentation establishing that at least one specifically identified VA or other Federal facility proximate to the Veteran's location (Astoria, Oregon) was feasibly available to provide the pertinent outpatient IV antibiotic treatment the Veteran received on January 6, January 7, and/or January 8 of 2012; this documentation must include an indication of whether or not any identified facility (such as the VA clinic at Camp Rilea noted by the appellant) was open and available to provide the service during the weekend days of Saturday and Sunday.

2.  The VAMC should obtain a medical opinion by an appropriate physician addressing whether some or all of the treatment provided by Columbia Medical Hospital on January 6, 7, and 8 of 2012 was for an ongoing medical emergency.

The entire record, to include this remand, must be reviewed by opinion-provider.  Based on such review, the provider should furnish an opinion that responds to the following:

a) Following the Veteran's emergency treatment on January 5, 2012 for cellulitis, was the treatment he received on January 6, 2012 still treatment for an ongoing a medical emergency?  That is, was his condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  (The standard of reasonable expectation would be met where an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.)

b)  Was the treatment he received on January 7, 2012 still for a medical emergency?

c)  Was the treatment he received on January 8, 2012 still for a medical emergency?

The consulting provider must consider the full record, to include the Veteran's lay statement regarding his symptoms. The opinion must be accompanied by rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated based on the entirety of the evidence.  This should include consideration of all additional evidence received since the SOC, and of all applicable statutory and regulatory provisions including 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  If the appellant is determined to be ineligible for reimbursement, the VAMC should clearly explain its decision with full and complete citation to the applicable statute and regulations (the September 2012 SOC presented sparse and arguably insufficient citation in this regard).  If the claim remains denied, the VAMC should issue an appropriate supplemental SOC with the necessary adequate explanation and citation, and afford the appellant the opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

